Citation Nr: 0705078	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-26 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a higher combined schedular rating for 
service-connected disabilities following an April 2003 rating 
decision, to include the issue of whether the RO properly 
calculated the combined rating.    


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1968 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  As a 
consequence of an April 2003 rating decision in which the RO 
awarded service connection and a 10 percent rating for a 
lumbar spine disability, effective in January 1989, the RO 
calculated the veteran's combined schedular rating for all 
service-connected disabilities as 80 percent.  The veteran 
argues that the RO miscalculated the combined schedular 
rating and that he is entitled to a higher combined rating.  

The veteran, in a December 2004 statement, raised the issue 
of payment of special monthly compensation based on being 
housebound during a specified period of 1990.  This issue is 
referred to the RO for its appropriate consideration.   


FINDING OF FACT

Following an April 2003 rating decision in which the RO 
granted service connection and a 10 percent rating for a 
lumbar spine disability, effective in January 1989, the 
veteran's service-connected disabilities total an 80 percent 
rating upon application of the Combined Rating Table and 
considering the bilateral factor of his lower extremity 
disabilities.


CONCLUSION OF LAW

The RO properly calculated the combined schedular rating for 
all service-connected disabilities following an April 2003 
rating decision, and the veteran is not entitled to a higher 
combined rating by operation of law.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.25, 4.26 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

Preliminarily, the Board is required to address the VCAA that 
became law in November 2000.  The VCAA provides, among other 
things, that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  In 
this case, the RO has not provided the veteran notice of the 
VCAA.  In any event, the factual evidence is not dispositive 
here.  Instead, this case involves regulatory interpretation.  
Because the VCAA has no effect on claims when the question is 
limited to a matter of law, including regulatory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements of the VCAA.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran contends that the RO erred in computing his 
combined schedular rating for all service-connected 
disabilities, after an April 2003 rating decision.  In that 
decision, the RO granted service connection for a lumbar 
spine disability for which it assigned a 10 percent rating, 
effective in January 1989.  Prior to the April 2003 rating 
decision, as well as after the decision, the veteran's 
combined schedular rating remained the same, at 80 percent.  
He argues that the correct combined rating is 90 percent, to 
reflect the additional award of compensation based on a 
lumbar spine disability.  

From the time of the effective date of the retroactive 
benefits, i.e., January 1989, the veteran's service-connected 
disabilities have consisted of the following:  right knee 
chondromalacia of the patella (30 percent disabling), left 
knee chondromalacia of the patella (30 percent disabling), 
left foot fifth metatarsal surgery (20 percent disabling), 
right knee arthritis (10 percent disabling), left knee 
arthritis (10 percent disabling), lumbar spine disability (10 
percent disabling), and right little finger fracture 
(noncompensable).  

Legal Criteria

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein (it is noted that the veteran received a copy of the 
ratings table in the statement of the case mailed to him in 
June 2004).  Table I, Combined Ratings Table, results from 
the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  Thus, a person 
having a 60 percent disability is considered 40 percent 
efficient.  Proceeding from this 40 percent efficiency, the 
effect of a further 30 percent disability is to leave only 70 
percent of the efficiency remaining after consideration of 
the first disability, or 28 percent efficiency altogether.  
The individual is thus 72 percent disabled, as shown in Table 
I opposite 60 percent and under 30 percent.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.  If there are more than 
two disabilities, the disabilities will also be arranged in 
the exact order of their severity and the combined value for 
the first two will be found as previously described for two 
disabilities.  The combined value, exactly as found in Table 
I, will be combined with the degree of the third disability 
(in order of severity).  The combined value for the three 
disabilities will be found in the space where the column and 
row intersect, and if there are only three disabilities will 
be converted to the nearest degree divisible by 10, adjusting 
final 5's upward.  Thus if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 40 and is 76 percent.  This 76 
will be combined with 20 and the combined value for the three 
is 81 percent.  This combined value will be converted to the 
nearest degree divisible by 10 which is 80 percent.  The same 
procedure will be employed when there are four or more 
disabilities.  See 38 C.F.R. § 4.25, Table I.  

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26.  

The use of the terms "arms" and "legs" is not intended to 
distinguish between the arm, forearm and hand, or the thigh, 
leg and foot, but relates to the upper extremities and lower 
extremities as a whole.  38 C.F.R. § 4.26(a).  The correct 
procedure when applying the bilateral factor to disabilities 
affecting both upper extremities and both lower extremities 
is to combine the ratings of the disabilities affecting the 
four extremities in the order of their individual severity 
and apply the bilateral factor by adding, not combining, 10 
percent of the combined value thus attained.  38 C.F.R. § 
4.26(b).  The bilateral factor is not applicable unless there 
is partial disability of compensable degree in each of two 
paired extremities, or paired skeletal muscles.  38 C.F.R. § 
4.26(c).

Analysis

In applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's service-connected disability ratings of 30 
percent (chondromalacia of the patella of the right knee), 30 
percent (chondromalacia of the patella of the left knee), 20 
percent (left foot fifth metatarsal surgery), 10 percent 
(right knee arthritis), and 10 percent (left knee arthritis), 
a combined evaluation of 69 is derived.  Put another way, in 
using the ratings table for these separately evaluated 
disabilities, the following equations are illustrative:  30 
(right knee chondromalacia of the patella) + 30 (left knee 
chondromalacia of the patella) = 51 combined value; then, 51 
+ 20 (left foot) = 61 combined value; then, 61 + 10 (right 
knee arthritis) = 65 combined value; then, 65 + 10 (left knee 
arthritis) = 69 combined value.  

As these five separately evaluated disabilities involve both 
legs, the bilateral factor is then applied.  In so doing, 10 
percent of the combined evaluation of 69 (or 6.9) is added 
on.  Thus, the combined rating of all lower extremity 
disabilities is 75.9 percent (or 76 percent, rounded up).   

Next, this 76 percent rating is further combined, in applying 
the Combined Ratings Table, with the remaining service-
connected disabilities, which consist of the 10 percent 
rating for the lumbar spine disability and the noncompensable 
rating for the right little finger fracture.  In this manner, 
a combined rating of 78 is derived (i.e., 76 combined with 10 
is 78, per the Combined Ratings Table).  Then, as set forth 
under 38 C.F.R. § 4.25(a), such combined total must be 
converted to the nearest number divisible by 10, adjusting 
upward for values ending in 5.  Therefore, the veteran's 
combined evaluation of 78 percent is converted to 80 percent.  
This number is in agreement with the combined rating 
percentage calculated by the RO following the April 2003 
rating decision.  

The Board certainly appreciates the veteran's expressed 
confusion over the calculation of his combined schedular 
rating after the April 2003 rating decision.  It would seem 
intuitive that the additional award of a 10 percent 
disability rating would affect his combined rating for all 
service-connected disability by adjusting it upward.  
However, as shown, the computation of the combined schedular 
rating does not operate by way of simply adding all separate 
disability percentages.  There is an important distinction 
between adding percentages together and combining percentages 
together using the ratings table.  The ratings table is 
employed to obtain an evaluation that reflects the 
"efficiency" of the veteran as affected first by the most 
disabling condition followed by less disabling conditions in 
descending order.  

As shown, the RO's calculation of the veteran's combined 
schedular rating for all service-connected disabilities 
following the April 2003 rating decision was proper, and he 
is not entitled to a higher combined schedular rating by 
operation of law.  Where the law and not the evidence is 
dispositive, the claim is denied because of lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

As the RO properly calculated the combined schedular 
disability rating for service-connected disabilities 
following an April 2003 rating decision, a higher combined 
rating is denied.    



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


